Exhibit 10.36

BLUE COAT SYSTEMS, INC. 1999 STOCK INCENTIVE PLAN

NOTICE OF DIRECTOR STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of Blue Coat
Systems, Inc. (the “Company”):

 

Name of Optionee:

   «Last_»,«First»

Total Number of Shares Granted:

   «Option_»

Type of Option:

   «Type»

Exercise Price Per Share:

   $«Grant_Price»

Date of Grant:

   «Grant_date»

Vesting Commencement Date:

   «VC_Date»

Vesting Schedule:

   This option becomes exercisable with respect to the first 25% of the Shares
subject to this option when you complete 12 months of continuous Service from
the Vesting Commencement Date and with respect to an additional 2.083% of the
Shares subject to this option when you complete each month of continuous Service
thereafter.

Expiration Date:

   «Expiration_Date»

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Stock Option Agreement, which is attached to and
made a part of this document and the Company’s 1999 Stock Incentive Plan.

 

OPTIONEE:     BLUE COAT SYSTEMS, INC.

 

   

By:

 

 

 

   

Title:

  Controller and Chief Accounting Officer

Print Name

     



--------------------------------------------------------------------------------

BLUE COAT SYSTEMS, INC.

1999 STOCK INCENTIVE PLAN

DIRECTOR STOCK OPTION AGREEMENT

 

Grant of Option    You have been granted an option as of the Grant Date to
purchase up to the number of Shares of Company Common Stock specified in the
Notice of Stock Option Grant. Tax Treatment    This option is intended to be an
incentive stock option under section 422 of the Internal Revenue Code or a
nonstatutory option, as provided in the Notice of Stock Option Grant. Vesting   
This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. No additional shares become exercisable after your service as an
employee, consultant or outside director of the Company or a parent or
subsidiary of the Company (“Service”) has terminated for any reason. Term   
This option expires in any event on the day before the 10th anniversary of the
Date of Grant, as shown in the Notice of Stock Option Grant. (It will expire
earlier if your Service terminates, as described below.)

Regular

Termination

   If your service terminates for any reason, then this option will expire at
the close of business at Company headquarters on the date twelve (12) months
after your termination date. The Company determines when your service terminates
for this purpose.

Permanent

Disability

  

If your Service terminates because of your Permanent Disability, then this
option will expire on the date 12 months after your termination date. The
Company determines when your Service terminates for this purpose.

 

Permanent Disability means that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than 12 months.

Death    If you die while in Service, the option will expire on the date 12
months after the date of death. Change in Control   

If the Company is subject to a “Change in Control” (as defined in the Plan)
while you are in service, the exercisability of this option, to the extent
outstanding at such time but not fully exercisable, shall automatically
accelerate so that this option shall, immediately prior to the effective date of
such Change in Control, become fully exercisable and vested for all of the
shares of Common Stock subject to such option.

 

Immediately following the Change in Control, this option shall terminate and
cease to be exercisable except to the extent assumed by the successor
corporation (or parent thereof) in connection with such Change in Control

Restrictions on

Exercise

   The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.



--------------------------------------------------------------------------------

Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered (in your name only or in your and your
spouse’s names as community property or as joint tenants with right of
survivorship). The notice will be effective when it is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one (or
a combination of two or more) of the following forms:

 

•        Cash or check made payable to the Company.

  

•        Certificates for shares of Common Stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. However, you may not surrender the
ownership of shares of Common Stock in payment of the exercise price if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this option for financial reporting
purposes.

  

•        Irrevocable directions to a securities broker approved by the Company
to sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

 

•        Irrevocable directions to pledge all or part of your option shares to a
securities broker or lender approved by the Company, as security for a loan, and
to deliver all or part of the loan proceeds to the Company in an amount
sufficient to pay the option exercise price and any withholding taxes. (The
balance of the loan proceeds, if any, will be delivered to you.) The directions
must be given by signing a special “Notice of Exercise” form provided by the
Company.

Withholding Taxes

and Stock

Withholding

   You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements may include withholding shares
of Common Stock that otherwise would be issued to you when you exercise this
option. The value of these shares, determined as of the effective date of the
option exercise, will be applied to the withholding taxes.

Restrictions on

Resale

   By signing this Agreement, you agree not to sell any option shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale.

 

2



--------------------------------------------------------------------------------

Incentive Stock

Option

  

This option shall cease to qualify for favorable tax treatment as an incentive
stock option if exercised: (i) more than 3 months after you cease to be an
employee for any reason other than death or Permanent Disability or (ii) more
than 180 days after you cease to be an employee by reason of Permanent
Disability.

 

If this option is designated as an incentive stock option, then $100,000 is the
maximum aggregate fair market value of the shares of Common Stock for which this
option may first become exercisable in any calendar year. This fair market value
is determined on the date of option grant. If you hold two or more incentive
stock options that become exercisable in the same calendar year, the $100,000
limitation is applied according to the order in which those options were
granted. You may exercise options which do not qualify for incentive stock
option treatment by reason of the $100,000 limitation as nonstatutory stock
options.

Transfer of Option   

Before your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Employment or

Retention Rights

   Your option or this Agreement do not give you the right to be retained by the
Company or a parent or subsidiary of the Company in any capacity. The Company
and its parents or subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Company’s 1999 Stock Incentive Plan. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Common Stock, the number of
shares covered by this option and the exercise price per share may be adjusted
pursuant to the Company’s 1999 Stock Incentive Plan. Applicable Law    This
Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

The Plan and

Other Agreements

   The text of the Company’s 1999 Stock Incentive Plan is incorporated in this
Agreement by reference.

 

3



--------------------------------------------------------------------------------

   This Agreement and the Company’s 1999 Stock Incentive Plan constitute the
entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded. This Agreement may be amended only by another written agreement,
signed by both parties.

BY SIGNING THE NOTICE OF STOCK OPTION GRANT, YOU AGREE TO ALL OF THE TERMS

AND CONDITIONS DESCRIBED ABOVE AND IN THE COMPANY’S 1999 STOCK INCENTIVE

PLAN.

 

4